Citation Nr: 0604297	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-35 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1966 to 
September 1971.  He served in combat in Vietnam and received 
a Purple Heart and Silver Star.
 This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for PTSD and assigned 
a 10 percent disability rating, effective September 23, 1998.  
A notice of disagreement was received in November 2002, a 
statement of the case was issued in October 2003, and a 
substantive appeal was received in December 2003.  


FINDING OF FACT

The veteran's service-connected PTSD is productive of no more 
than occupational and social impairment due to mild or 
transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for the veteran's service 
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a January 2002 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

Here the issue of increased rating for PTSD is downstream 
issue of the original service connection claim adjudicated in 
the September 2002 rating decision.  VA's General Counsel has 
concluded that, if, in response to notice of its decision on 
a claim for which VA has already given the § 5103(a) notice, 
VA receives a notice of disagreement that raises a new issue, 
§ 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but § 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  This is 
the situation where we have a VCAA notice to the veteran that 
relates to establishing service connection, but we do not 
have a separate § 5103(a) notice following the RO's grant of 
service connection and the veteran's notice of disagreement 
raising the downstream issue of an increased rating.  At any 
rate, in the instant case, the RO did in fact provide a 
subsequent VCAA notice letter in September 2005 concerning 
the veteran's increased rating claim for PTSD.  

The Board also notes that the January 2002 and September 2005 
VCAA letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  He was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2002, which was prior to the 
September 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA counseling notes and VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The veteran was afforded VA examinations in September 2002 
and October 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 


Analysis

The veteran claims that the severity of his service- 
connected PTSD warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal of the assigned rating for the 
veteran's PTSD arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411), a 10 percent rating is warranted when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medications.  A 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers); a GAF between 61 
and 70 is indicative of mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships; a GAF between 71 to 80 is indicative that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work). 

A July 2001 VA psychological assessment diagnosed the veteran 
with chronic and severe combat related PTSD.  The assessment 
report noted that the veteran had been married to his wife 
for 34 years; had no history of substance abuse; and owned 
his one mortgage business for six years.  His most severe 
symptoms were difficulty sleeping, hypervigilance, 
detachment/estrangement, and restricted range of effect.  His 
GAF was 55, which is indicative of moderate symptoms. 

The veteran was afforded a VA examination in September 2002.  
The veteran's claims file was reviewed, including the 
psychological assessment as well as a September 2002 VA 
social survey in which the veteran and his wife were 
interviewed.  The veteran was well groomed and articulate.  
The veteran reported difficulty in sleeping, periods of 
irritability and exaggerated startled response.  There was no 
record of hospitalization.  The examination report noted that 
the veteran had been employed regularly.  The examiner did 
not find any of the following symptoms: perceptual 
distortions; auditory or visual hallucinations; impaired 
judgment or concentration; obsessional ruminations, homicidal 
or suicidal ideations; delusional development; or impairment 
in impulse control.  The veteran was oriented to time, place 
and person and his anxiety was very mild.  There was no 
significant depressive effect noted.  However, he did show 
significant sleep impairment.  The veteran was preoccupied 
with past traumatic incidents and showed re-experiencing 
numbing heightened physiological arousal.  The diagnosis was 
moderate, chronic PTSD.  The examiner found that the veteran 
was a positive high functioning individual, who had not been 
significantly disabled by his PTSD.  His GAF was 65, which is 
indicative of mild symptoms.

The pertinent medical evidence of record also includes notes 
from March 2000 to November 2005 for individual counseling 
sessions at the VA.  These notes indicated that the veteran 
had been dealing with a stressful family situation and anger 
issues.  The notes suggested that the veteran was a 
workaholic.  He was found to be rigid, which affected his 
relationships.  The counselor noted severe PTSD, but also 
indicated that it was under control.  The notes showed that 
there was no suicidal or homicidal ideation. 

The veteran was afforded another VA examination in October 
2005.  Again, the claims file was reviewed, except for the 
counseling session notes because they were not yet part of 
the file.  The veteran stated that he had not had disturbing 
dreams since the last VA examination.  The veteran reported 
some insomnia due to ruminations over family or business 
issues.  He denied having safety concerns or hypervigilance, 
except he preferred to sit where he could see who was coming 
in.  The veteran denied that memories interfered with work.  
He did not show any of the following symptoms: impaired 
thought process or communication; delusions or 
hallucinations; impaired memory; homicidal or suicidal 
ideations; or impairment in impulse control.  The report 
indicated that the veteran had mild anxiety.  The examiner 
found that the veteran did not meet the criteria for PTSD at 
this time.  The report stated that the veteran continued to 
avoid reminders of wars and had sad memories of Vietnam, but 
showed none of the other symptoms required to meet the 
diagnostic criteria of PTSD.  Thus, the diagnosis was PTSD, 
in remission.  The veteran's GAF was 75, which is indicative 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors. .

Based on the record, the Board believes that the 
preponderance of the evidence is against a finding of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks to warrant the next 
higher rating of 30 percent.  Although counseling notes show 
that the veteran does suffer from certain life stressors, 
these records do not document a disability picture which more 
nearly approximates the criteria for a 30 percent rating.  
Moreover, both VA examinations indicated that the veteran 
suffered from mild anxiety and sleep impairment.  Although 
anxiety and sleep impairment are listed under the 30 percent 
criteria, there is no objective finding that the  veteran 
suffers from any of the other symptoms, including depressed 
mood, suspiciousness, panic attacks or memory loss, set forth 
in the criteria for a 30 percent rating.  The veteran is able 
to function at work with no impairment.  He has had no 
history of hospitalization or drug abuse. He has been married 
to his wife for 34 years.  His GAF has steadily increased 
over the past four years.  Moreover, his most recent 
examination found that his PTSD was in remission.  Under the 
circumstances, the Board must conclude that the current 
degree of PTSD impairment is adequately contemplated by the 
existing 10 percent rating.  

The Board acknowledges the veteran's combat service in 
Vietnam and the traumatic experiences the veteran suffered.  
However, based on the medical evidence of record, a higher 
disability rating is not warranted.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
Should the veteran's PTSD increase in severity, he may always 
put forth a new claim for an increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).



ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


